Order entered January 17, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01326-CR

                        CARLA JAURICE RAMSEY, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 439th Judicial District Court
                               Rockwall County, Texas
                          Trial Court Cause No. 2-19-0220

                                        ORDER
      Before the Court is appellant’s January 15, 2020 second motion for extension of time to

file her brief. We GRANT the motion and ORDER appellant’s brief due on January 21, 2020.


                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE